01/07/2021



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 20-0326



                                        DA 20-0326


 CITY OF GREAT FALLS,                                                       FILED
              Plaintiff and Appellee,                                      JAN 0 7 2021
                                                                       EXcswf,n
       v.                                                           ist: titlrerni4
                                                                             '
                                                                                 tler1W00a
                                                                                       Cot.,ri
                                                                                 k.gry,ta




 SAXON DRU POLICH,

              Defendant and Appellant.



       Appellant Saxon Dru Polich has filed a "Notice ofExtension in Time to Respond to
Appellee," indicating that he will file his reply brief on or before February 8, 2021.
       Upon consideration of Appellant's notice, Appellant is hereby granted an extension
oftime until February 8, 2021, within which to file and serve his reply brief.
       No further extensions will be granted.
      DATED this 7Paay of January, 2021.
                                                 For the Court,




                                                                Chief Justice